DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed May 23, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
	Applicant’s election without traverse of Group I, linc-ZNF337-1, and hsa-miR-576-5p in the reply filed on February 9, 2022 is reiterated for the record. 
	Claims 109, 112-121, and 129-137 are currently pending.
Claims 112-115, 132-135, and 137 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter (non-elected KD biomarkers), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 9, 2022. 
Applicants are reminded that the current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given.  It is noted that Claims 112-115, 132-135, and 137 have been amended such that they no longer encompass the elected KD biomarkers.  In response to this Office Action, Applicants should indicate that claims 112-115, 132-135, and 137 are withdrawn. 
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 109, 116-119, 129-131, and 136 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite “wherein the KD biomarker is linc-ZNF337-1” (clms 109 and 136).  The claims recite a correlation between linc-ZNF337-1 and Kawasaki disease (KD).  This type of correlation is  a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
Claim 136 recites that the method is for identifying a human subject having Kawasaki disease (see preamble).  The claim is considered to encompass “identifying”, even if this step is not recited in the active tense. The broadest reasonable interpretation of the “identifying” step is that it may be accomplished by a mental process.  For example, one may “identify” a human with KD by thinking about the presence of linc-ZNF337-1. 
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions the claims recite steps of enriching a serum sample for exosomes and preparing a population of nucleic acids from the exosomes (see clms 109, 116, 129).  The claims further recite two different methods of analyzing the nucleic acids from the exosomes.  The first method requires hybridizing a probe with the population of nucleic acids and detecting a biomarker (clm 109).  The second method requires making a nucleic acid library from the population of nucleic acids, sequencing the library of nucleic acids, and detecting a biomarker (see clms 130, 131, 136).   These steps are not considered to integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite steps of enriching a serum sample for exosomes and preparing a population of nucleic acids from the exosomes (see clms 109, 116, 129).  The claims further recite two different methods of analyzing the nucleic acids from the exosomes.  The first method requires hybridizing a probe with the population of nucleic acids and detecting a biomarker (clm 109).  The second method requires making a nucleic acid library from the population of nucleic acids, sequencing the library of nucleic acids, and detecting a biomarker (see clms 130, 131, 136).   These steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  
For example Klass (US 2010/0184046 Pub 7/22/2010) teaches that exosomes can be used for detecting biomarkers (abstract). Klass teaches exosomes can be isolated or concentrated prior to determining an exosomal biosignature.  Klass teaches using antibodies to isolate exosomes with certain antigens present on their surface (para 0126). Klass teaches a exosome derived from a hematological malignancy cell can be isolated using an antibody for an antigen that is specific for a cell of hematological malignancy origin such as CD31 (para 0188). The biosignature can comprise an expression level, presence, absence, mutation, copy number variation, truncation, duplication, insertion, modification, sequence variation, or molecular association of a biomarker (para 0008). Klass teaches that the one or more biomarker can be detected by an oligonucleotide probe (para 0334). 


Additionally Lyden (US 2018/0231558 Pub 8/16/2018 with priority to PCT/US15/54538 Filed 4/7/2017) teaches a method of analyzing expression in BxPC-3 exosomes.  Lynden teaches that total RNA is isolated.  Then Illumina sequencing libraries were constructed. The library was then PCR amplified with TruSeq-indexed PCR primers and sequenced using the Illumina HiSeq2000 platform (para 0115).
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
4.	In the response the Applicants traversed the rejection under 35 USC 101.   In the response the Applicants argue that claim 109 as amended no longer recites mental steps.  They further argue that at least step (b) in the method of claim 109 is neither non-routine nor conventional because such a method is non-obvious over the cited art.
This argument has been fully considered.  The rejection is maintained because claim 109 recites the judicial exception of a natural law (a correlation between linc-ZNF337-1 and KD).  Regarding step (b), the test for what is considered well known, routine, and conventional in the art is a separate and distinct test than the test for what is anticipated or obvious over the prior.  It is maintained that the steps recited in addition to the judicial exceptions do not provide an inventive concept. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 120-121 and 136 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 120-121 are rejected over the recitation of the phrase “administering a therapy for the KD to the subject having KD”.  This recitation renders the claims indefinite because the claims do not recite “a subject having KD”.  In the instant case there is no active process step of “identifying” a subject having KD.  All the claim requires is performing the method of claim 109.  Regarding the recitation of the phrase “thereby identifying a subject having KD”, Applicants are reminded that claim scope is not limited by claim language (such as “thereby”) that suggests or makes optional but does not require steps to be performed.  This rejection could be overcome by amending the claims to recite an active process step of i.e., identifying the subject has having KD when linc-ZNF337-1 is present in the biological sample. 
Claims 120-121 are rejected because they require “performing” the method of claim 109 and “detecting” the presence of the linc-ZNF337-1 in the biological sample from the subject.  It is noted that the final step of claim 109 is “detecting” the presence of the KD biomarker (linc-ZNF337-1) in the biological sample.  Thus it is unclear if claim 120 requires performing the “detecting” step twice.  If “detecting” is only performed once than the second “detecting” step should be deleted from claim 120 since it is already recited by claim 109.

Regarding Claim 136 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of identifying a human subject having Kawasaki disease, yet the method only requires obtaining a library of nucleic acids prepared from RNA polynucleotides of a biological sample from the subject; sequencing the library of nucleic acids; and determining the presence of a nucleotide sequence of a KD biomarker in the library of nucleic acids. Thus it is not clear if applicant intends to cover only a method of obtaining a library of nucleic acids prepared from RNA polynucleotides of a biological sample from the subject; sequencing the library of nucleic acids; and determining the presence of a nucleotide sequence of a KD biomarker in the library of nucleic acids OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. Regarding the recitation of the phrase “thereby identifying a subject having KD”, Applicants are reminded that claim scope is not limited by claim language (such as “thereby”) that suggests or makes optional but does not require steps to be performed.  This rejection could be overcome by amending the claims to recite an active process step of i.e., identifying the subject has having KD when linc-ZNF337-1 is present in the biological sample. 


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 109, 116-119, and 129 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 2016/0333408 Pub 11/17/2016) in view of Huang (Oncotarget, 2017, vol 8, no 7 pages 11249-11258 published 1/4/2017) and  Joly (US 2018/0185417 Pub 7/5/2018 which is a 37 of PCT/US16/36742 Filed 6/9/2016). 
	Regarding Claim 109 Jia teaches a method of screening nucleic acid markers for rapid diagnosis Kawasaki disease.  Jia teaches 500 µl blood was collected from healthy children and children with KD. Jia teaches that serum was isolated and obtained (para 0028). Jia teaches that exosomes were extracted from the serum (0029).  Jia teaches RNA in exosomes was extracted (para 0031). Jia teaches that the nucleic acid markers were preliminary screened by a microRNA microarray and microRNAs that were significantly up-regulated and down-regulated between serum of the children with KD compared to the healthy children were identified (para 0032).  In particular Jia discloses 4 miRNAs that were up-regulated or down-regulated more than 200 times (see Table 1). Thus Jia teaches a method of detecting a Kawasaki disease biomarker in a biological sample from a human subject comprising (a) providing a population of nucleic acids prepared from the biological sample, wherein the biological sample is enriched for exosomes (RNA extracted from exosomes that were obtained from the serum sample); (b) hybridizing a probe with the population of nucleic acids, wherein the probe is capable of detecting the presence of a KD biomarker (probes of the microarray); and (c) detecting the presence of the KD biomarker in the biological sample based on step (b) (the four miRNAs in Table 1).
	Regarding Claim 119 Jai teaches that Jia teaches 500 µl blood was collected from healthy children and children with KD (para 0028). Thus Jai teaches a method wherein the subject is a pediatric subject. 
	Jia does not teach hybridizing a probe with the population of nucleic acids, wherein the probe is capable of detecting linc-ZNF337-1 and detecting the presence of linc-ZNF337-1 in the biological sample (clm 109). Jia does not teach a method wherein the probe is capable of hybridizing with a target nucleic acid having the nucleotide sequence of SEQ ID NO: 2 (clm 118). 
	However  Huang teaches using Affymetrix GeneChip Human Transcriptome Array 2.0 to evaluate gene expression levels in Kawasaki Disease patients (abstract). Table 1 of the instant specification teaches SEQ ID NO: 2 is linc-ZNF-337-1.  SEQ ID NO: 2 of the instant application is identical to Ensembl Transcript: ENST00000448580.1 (see OA Appendix 1). Ensembl provides  a list of microarrays (including the array used by Huang) that have probes which detect  Ensembl Transcript: ENST00000448580.1 (see OA Appendix 2).  Thus it is a property of the microarray used by Huang that it contains probes capable of detecting linc-ZNF337-1 and probes capable of hybridizing to SEQ ID NO: 2.  
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jia by using the Affymetrix GeneChip Human Transcriptome Array 2.0 to screen for additional biomarkers differentially expressed in KD. In the instant case both Jia is interested in screening for nucleic acids that are differentially expressed in KD. One of skill in the art would have been motivated to repeat the experimentation of Jia using the array of Huang for the benefit of being able to accurately detect all known transcript isoforms produced by a gene (including linc-ZNF337-1), in instances where it was desirable to identify additional types of nucleic acids (non-miRNAs) that are differentially expressed in serum derived exosomes of patients with KD. It would have been obvious to try detecting the presence of all known transcript isoforms produced by a gene (including linc-ZNF337-1) for the benefit of being able to identify additional nucleic acids that are differentially expressed in KD. The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
The combined references do not teach a method wherein the biological sample is enriched for CD31+ exosomes (clm 109).  The combined references do not teach a method 
further comprising contacting a serum sample from the subject with an anti-CD31 antibody or antigen binding fragment thereof to obtain the biological sample (clm 116).  The combined references do not teach a method wherein the anti-CD31 antibody or antigen binding fragment thereof is attached to a substrate selected from the group consisting of a bead, a membrane, a slide, a gel, and a microwell plate (clm 117). The combined references do not teach a method 
further comprising enriching a serum sample from the subject for CD31+ exosomes to obtain the biological sample (clm 129).  
However Joly teaches a method for enriching and/or isolating cells with a specific cell surface marker, e.g., CD31+ cells, that are substantially free from contamination (para 0005). Joly teaches that a 2D cell adhesion assay was performed to examine the capacity of different ligands to capture and release CD31+ cells. Three different ligands were investigated: an anti -CD31 antibody, recombinant human integrin αβf33, and a  commercially available aptamer. Each ligand was coated on Maxisorp 96 well plate. An anti -CD31 antibody had a greater capacity for capturing cells relative to the aptamer, however, it was not possible to detach CD31+ cells from the anti -CD31 antibody-coated wells using mechanical force (para 0155, 0157).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jai and Huang by screening for nucleic acid markers of KD in a sample enriched for CD31+ exosomes.  In the instant case Jai teaches screening for nucleic acid markers of KD in serum derived exosomes (paras 0028-0029), but not specifically CD31+ exosomes.  Joly teaches that CD31 is a cell surface marker that belongs to the immunoglobulin superfamily and is likely involved in leukocyte migration, angiogenesis, and integrin activation  (para 0049).  Joly teaches that CD31+ cells are tightly associated with neovascularization, as evidenced by the angiogenic properties, high adhesion capacity and vasculogenic ability of CD31+ cells (para 0051) One of skill in the art would have been motivated to use CD31+ positive exosomes for researching KD biomarkers since KD is an acute febrile vasculitis syndrome. Further it would have been obvious to enrich for CD31+ positive cells using a CD31 antibody immobilized to a well as suggested by Joly since as demonstrated by Joly this was well known at the time of the invention. 
While the combination of Jai, Huang, and Joly teach all of the claimed method steps, the references do not teach that linc-ZNF337-1 is a KD biomarker. However this art rejection is set forth because it teaches a broad interpretation of the claims which does not require such a correlation. The limitation “wherein the KD biomarker is linc-ZNF337-1 and is indicative of the subject having KD”  is broadly interpreted as an inherent property of linc-ZNF337-1. Applicants are reminded that inherent features do not need to be recognized at the time of the invention. All that the claims require is detecting linc-ZNF337-1. This rejection could be overcome by amending the claim to recite an active process step of requiring the correlation e.g., hybridizing a probe with the population of nucleic acids, wherein the probe is capable of detecting linc-ZNF337-1; detecting the presence of linc-ZNF337-1 in the biological sample, and identifying the subject as having KD when linc-ZNF3371-1 is present. 

9.	Claims 120 and 121 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 2016/0333408 Pub 11/17/2016) in view of Huang (Oncotarget, 2017, vol 8, no 7 pages 11249-11258 published 1/4/2017) and  Joly (US 2018/0185417 Pub 7/5/2018 which is a 37 of PCT/US16/36742 Filed 6/9/2016) as applied to claim 109 above and in further view of Kuo (Pediatrics and Neonatology 2012 53, 4-11).
	The combined references do not teach a method further comprising administering a therapy for KD (clm 120).  The combined references do not teach a method wherein the therapy is selected from intravenous immunoglobulin, aspirin, and a corticosteroid (clm 121).
However Kuo teaches that aspirin has been used in the treatment of KD for many
years, even before the advent of IVIG (page 6, col 2).  Kuo teaches that the efficacy of IVIG administered in the acute phase of KD for reducing the incidence of coronary artery abnormalities is well established (page 7, col 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jia, Huang, and Joly by treating a patient with KD by administering aspirin or IVIG as suggested by Kuo. One of skill in the art would have been motivated to administer either one of these treatments since they were both known to be effective treatments for KD in the prior art.  

10.	Claims 130-131, and 136 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 2016/0333408 Pub 11/17/2016) in view of Huang (Oncotarget, 2017, vol 8, no 7 pages 11249-11258 published 1/4/2017) and  Joly (US 2018/0185417 Pub 7/5/2018 which is a 37 of PCT/US16/36742 Filed 6/9/2016) as applied to claim 109 above and in further view of Lyden (US 2018/0231558 Pub 8/16/2018 with priority to PCT/US15/54538 Filed 10/7/2015). 
	The teachings of Jia, Huang, and Joly are presented above. 
	The combined references do not teach a method further comprising preparing a nucleic acid library from RNA polynucleotides of the biological sample to obtain the population of nucleic acids (clm 130, 136).  The combined references do not teach sequencing the population of nucleic acids (clm 131, 137).
	However Lyden teaches a method of analyzing expression in BxPC-3 exosomes.  Lynden teaches that total RNA is isolated.  Then Illumina sequencing libraries were constructed. The library was then PCR amplified with TruSeq-indexed PCR primers and sequenced using the Illumina HiSeq2000 platform (para 0115).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jia, Huang, and Joly by measuring gene expression in RNA from exosomes by preparing a nucleic acid library from the RNA polynucleotides and then sequencing the population of nucleic acids as suggested by Lyden.  The claims would have been obvious because the substitution of one method for measuring expression (microarray) for another method for measuring expression (sequencing of a library) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Regarding Claim 136, while the combination of Jai, Huang, Joly, and Lyden teach all of the claimed method steps, the references do not teach that linc-ZNF337-1 is a KD biomarker. However this art rejection is set forth because it teaches a broad interpretation of the claims which does not require such a correlation. In the instant case the preamble which recites “a method of identifying a human subject having Kawasaki disease” merely sets forth an intended use of the claim method but does not limit the scope of the claims.  The limitation “wherein the KD biomarker is linc-ZNF337-1”  is broadly interpreted as an inherent property of linc-ZNF337-1. Applicants are reminded that inherent features do not need to be recognized at the time of the invention. All that the claims require is detecting linc-ZNF337-1. Regarding the limitation “thereby identifying a human subject having KD”, Applicants are reminded that claim scope is not limited by claim language (such as “thereby” clauses) that suggests or makes optional but does not require steps to be performed.  This rejection could be overcome by amending the claim to recite an active process step of requiring the correlation e.g., determining the presence of linc-ZNF337-1 in the library of nucleic acids, and identifying the subject as having KD when linc-ZNF3371-1 is present in the library of nucleic acids. 

	
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634